Citation Nr: 9915691	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, and he had earlier service as an Aviation 
Cadet.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which granted non-service-
connected pension benefits, granted entitlement to special 
monthly pension benefits by reason of being housebound, and 
which denied special monthly pension benefits based on the 
need for regular aid and attendance of another person.  In 
April 1998, the Board remanded the case to the RO for further 
evidentiary development.  The case was returned to the Board 
in April 1999.


FINDING OF FACT

Without good cause, the veteran failed to report for a 
scheduled VA examination which was necessary to determine 
entitlement to special monthly pension based on a need for 
regular aid and attendance of another person.


CONCLUSION OF LAW

Special monthly pension benefits based on the need for 
regular aid and attendance of another person are precluded 
due to failure to report for a VA examination.  38 C.F.R. 
§ 3.655 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1943 to 
January 1946, and he had earlier service as an Aviation 
Cadet.

An examination was performed by a private physician (the name 
of the doctor is illegible on the examination report) in 
February 1996 to determine the veteran's housebound status 
and/or his need for aid and attendance.  This is the only 
medical evidence associated with the file.  The doctor noted 
that the upper extremities were normal, that the veteran had 
crepitation of the knees and an infected ulcer of the right 
calf, he needed and used a walker, and could walk one block 
without the assistance of another person.  The veteran had 
limitation of motion of the neck and lumbar spine, and had 
episodic vertigo.  The diagnoses were osteoarthritis of the 
knees and lumbar spine, and coronary heart disease.  There 
was an "X" marked in the box beside the statement "veteran 
requires the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care."  The examiner 
noted that the veteran was currently hospitalized at The 
Hospital, in Sidney, New York, and was admitted there in 
December 1995.  Records of such admission are not associated 
with the file.

In March 1996, the veteran submitted a claim for non-service-
connected pension benefits, and a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person.

In an April 1996 decision, the RO granted non-service-
connected pension benefits, and granted entitlement to 
special monthly pension benefits by reason of being 
housebound.

By a statement dated in May 1996, the veteran asserted that 
he was completely dependent upon his wife to assist him with 
activities of daily living, and that he would have to be 
institutionalized if not for her assistance.  He reiterated 
these assertions in a statement dated in August 1996, and 
added that he needed to use a walker or a wheelchair, and 
could not live independently.

In an April 1998 remand, the Board requested that the RO 
contact the veteran, obtain the necessary releases, and 
obtain recent medical records, including records of the 
veteran's admission to The Hospital, in Sidney, New York, and 
schedule the veteran for a VA examination.

In April 1998, the RO wrote the veteran and requested that he 
complete releases in order for the RO to obtain recent 
medical records.  The veteran did not respond to this letter.

A VA examination was scheduled in September 1998, and the 
veteran failed to report for such examination.  A note on the 
notice of examination cancellation indicates that "veteran 
wants to cancel claim due to vet said he had a letter of 
denial from Washington and that its too late anyways."

In December 1998, the RO issued a supplemental statement of 
the case to the veteran and his representative, advising him 
of the consequences of a failure to report for a VA 
examination.  The veteran did not respond.

II.  Analysis

The Board finds that the veteran's claim, for entitlement to 
special monthly pension benefits based on the need for 
regular aid and attendance of another person, is well 
grounded. 38 U.S.C.A. § 5107(a).  All relevant facts have 
been properly developed to the extent possible and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  In this regard, the Board remanded the case 
in 1998 to develop the evidence on this issue, but the 
veteran failed to report for a scheduled examination and 
failed to submit information on any recent medical treatment.  
The duty to assist is not a one-way street, and the veteran 
has not fulfilled his duty to cooperate in this matter.  38 
C.F.R. §§ 3.326, 3.327, 3.655; Olson v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

As the veteran failed to report for a scheduled VA 
examination, and has not presented evidence of good cause for 
such failure, his claim for entitlement to special monthly 
pension benefits based on the need for regular aid and 
attendance of another person must be denied.  Id.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to special monthly pension benefits based on the need for 
regular aid and attendance of another person.








ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

